                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          NO. 16-05

ALFRED DENNISON                                                 SECTION: “B” (2)

                            ORDER AND REASONS

     Before the Court are Petitioner’s Motion to Vacate, Set

Aside, or   Correct   Sentence     (Rec.      Doc.     200),   the     Government’s

Opposition (Rec. Doc. 203), and Petitioner’s Response to the

Government’s   Opposition        (Rec.       Doc.     205).    For     the   reasons

discussed   below,     IT   IS   ORDERED       that    the    motion    is   DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     On January 3, 2016, Petitioner was arrested by Homeland

Security Investigations. See Rec. Doc. 1. On January 14, 2016, a

federal grand jury returned an indictment charging Petitioner,

along with four others, with offenses related to conspiracy to

import cocaine into the United States. See Rec. Doc. 41. In April

2017, Petitioner pled guilty, pursuant to a plea agreement, to one

count of conspiracy to import five kilograms or more of cocaine in

violation of 21 U.S.C. § 963. See Rec. Doc. 155. On July 19, 2017,

Petitioner was sentenced to 80 months of incarceration and four

years of supervised release. See Rec. Doc. 196.

     On June 11, 2018, Petitioner filed the instant motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C.


                                         1
§ 2255. He alleges the sentence was imposed in violation of due

process and ineffectiveness of his counsel. See Rec. Doc. 200.

Specifically,     he   seeks   benefit    of    a   two-point     safety   valve

reduction. Id. On July 11, 2018, Respondents filed an opposition

to Petitioner’s motion. See Rec. Doc. 203. Petitioner then filed

a response to that opposition on August 13, 2018. See Rec. Doc.

205.

LAW AND ANALYSIS

       A. 28 U.S.C. § 2255

       Pursuant to 28 U.S.C. § 2255 a prisoner may collaterally

attack his or her sentence post-conviction and move the court to

vacate, set aside or correct the sentence. A prisoner may move for

relief under four instances: (1) the sentence was imposed in

violation of the Constitution or laws of the United States; (2)

the court was without jurisdiction to impose the sentence; (3) the

sentence   exceeds     the   statutory    maximum     sentence;    or    (4)   the

sentence is “otherwise subject to collateral attack.” 28 U.S.C. §

2255(a).

       28 U.S.C. § 2255 further provides that the court shall grant

a prompt hearing if the court finds that the sentence imposed was

not authorized by law or would otherwise be open to collateral

attack.    In   that   case,   the   court     must   vacate    the     judgment,

resentence the prisoner, or correct the sentence if appropriate.

28 U.S.C. § 2255(b). However, when the motion, files, and records

                                      2
of the case conclusively show that the prisoner is entitled to no

relief, the Court may deny a 28 U.S.C. § 2255 motion without an

evidentiary hearing. U.S. v. Auten, 632 F.2d 478 (5th Cir. 1980).

     The Fifth Circuit has held that a federal habeas court is not

required to hold an evidentiary hearing. See Semien v. United

States, 746 Fed. App’x 303, 308 (5th Cir. 2018) (citing McDonald

v. Johnson, 139 F.3d 1056, 1060 (5th Cir. 1998)). Thus, in order

to obtain a federal evidentiary hearing, “the burden is on the

petitioner to allege facts which, if proved, would entitle him to

relief.” Semien, 746 Fed. App’x at 308 (quoting Ellis v. Lynaugh,

873 F.2d 830, 840 (5th Cir. 1989)). In the instant case, Petitioner

argues that his attorney failed to argue for the two-point safety

valve   reduction    at     the    sentencing   hearing     and    during      the

preparation    of   the   pre-sentence     report     and   as    such   was    an

ineffective counsel. See Rec. Doc. 200 at 15.

     B. Ineffective Assistance of Counsel

     When analyzing claims concerning ineffective assistance of

counsel, courts refer to the Supreme Court’s decision in Strickland

v. Washington, 466 U.S. 668 (1984). In Strickland, the court set

forth a two-prong test for determining ineffective assistance of

counsel claims. A petitioner seeking relief must show both that

counsel’s     performance    was    deficient   and    that      the   deficient

performance prejudiced his defense. See Strickland 466 U.S. at

697. Petitioner bears the burden of proof and must prove by a

                                       3
preponderance of evidence that his counsel was ineffective. See

Rector v. Johnson, 120 F.3d 551, 563 (5th Cir. 1997); Clark v.

Johnson, 227 F.3d 273, 284 (5th Cir. 2000). A court is not required

to address both prongs of the test if the court finds that the

petitioner has not sufficiently proven one of the two prongs. See

Strickland, 466 U.S. at 697. In other words, a court may dispose

of the claim without addressing the other prong.

     To prove deficient performance, the petitioner must show that

defense counsel’s representation “fell below an objective standard

of reasonableness.” See United States v. Bolton, 908 F.3d 75, 99

(5th Cir. 2018) (quoting Strickland, 466 U.S. at 688). The Fifth

Circuit has repeatedly held that courts apply a “strong presumption

that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Halprin v. Davis, 911 F.3d 247, 258 (5th

Cir. 2018); Lucio v. Davis, 751 Fed. App’x 484, 491 (5th Cir.

2018); Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986).

The petitioner must overcome this presumption as the courts take

into account the reasonableness of counsel’s conduct under all of

the circumstances. See Strickland, 466 U.S. at 689; Lucio, 751

Fed. App’x at 491.

     To show prejudice, the petitioner “must show that there is a

reasonable   probability   that,   but   for   counsel’s   unprofessional

errors, the result of the proceeding would have been different.”

United States v. Avila-Gonzales, 2018 U.S. App. LEXIS 35950 *3-4

                                    4
(5th Cir. Dec. 20, 2018) (citing Strickland, 466 U.S. at 694).

Therefore, the petitioner must be able to demonstrate that the

outcome would have been different. See id. “The likelihood of a

different result must be substantial, not just conceivable.” Mejia

v. Davis, 906 F.3d 307, 320 (5th Cir. 2018) (quoting Harrington v.

Richter, 562 U.S. 86, 112 (2011)).

     Here, Petitioner argues that his trial counsel was deficient

for failure to argue for a two-point safety valve and that such

failure denied him of the benefit of the safety valve. See Rec.

Doc. 200. However, the record shows that Petitioner did receive

the safety-valve reduction. Under 18 U.S.C. § 3553(f), courts may

depart below a statutory minimum for sentencing purposes. In order

to qualify for the safety valve, a defendant must meet specific

criteria: (1) the defendant does not have more than 1 criminal

history point; (2) the defendant did not use violence or credible

threats of violence or possess a dangerous weapon in connection

with the offense; (3) the offense did not result in death or

serious bodily injury; (4) the defendant was not the leader or

organizer of others in the offense; and (5) before the sentencing

hearing, the defendant has truthfully provided to the Government

all information and evidence the defendant has concerning the

offense. U.S.S.G. § 5C1.2. The safety valve provision allows the

court to impose the guideline sentence instead of a mandatory



                                5
minimum sentence if the defendant meets the above requirements.

See United States v. Brenes, 250 F.3d 290, 293 (5th Cir. 2001).

      In the present case, Petitioner’s assertion that he was

denied safety valve treatment is contradicted by the record. The

record shows that the Court did in fact use the safety valve

application in sentencing defendant below the statutory minimum.

Multiple times throughout the sentencing hearing, the Court stated

that Petitioner was safety valve eligible. See Rec. Doc. 203-1 at

4, 12, 14. “It takes you in a situation when you look at the

statutory penalty, which I mentioned earlier, without the safety

valve, it’s a minimum mandatory sentence that you would be facing

120 months, or ten years in jail. Because you’re eligible for

safety valve and . . . there’s some mitigation here . . . there

would be a basis then to consider a safety valve application.” Id.

     In addition, the Court adopted the pre-sentencing report of

the U.S. Probation Office as its own. See Rec. Doc. 203-1 at 3.

The report noted that while the offense would require a minimum

sentence of ten years, the Petitioner met the criteria for safety

valve treatment and the Court should impose a sentence without

regard to any statutory minimum sentence. See Rec. Doc. 203.

Neither Petitioner nor counsel objected to the report before or

during the hearing. The Court held, “Because I will apply the

safety valve here, he is not going to get . . . the statutory



                                6
minimum sentence of 120 months. . . .” Rec. Doc. 203-1 at 14. The

Court then sentenced Petitioner to 80 months of imprisonment. Id.

     Therefore, it is clear from the record that Petitioner did in

fact receive safety valve treatment. Thus, Petitioner’s argument

that counsel was ineffective is without merit because he cannot

prove that counsel’s performance was deficient or that but for

counsel’s errors, the result of the proceeding would have been

different, as Petitioner already received the result he is now

seeking. His argument for further reduction is meritless and would

not have led this Court to change the outcome at sentencing any

further.

     Furthermore, even if Petitioner did not receive the two point

reduction from the base offense level, that claim lacks merit.

Under    Fifth   Circuit   law,   claims   of   misapplications   of   the

Sentencing Guidelines are not cognizable in a §2255 motion. See,

e.g., U.S. v. Licon, 736 Fed. App’x 515, 516 (5th Cir. 2018);

United States v. Guerrero, 691 Fed. App’x 179, 179 (5th Cir. 2017);

United States v. Bailey, 265 Fed. App’x 426, 427 (5th Cir. 2008).

Movant again fails to show deficient performance and prejudice.

        The clear factual record and applicable law obviate any need

for an evidentiary hearing.
        New Orleans, Louisiana, this 9th day of April, 2019.


                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE

                                    7
